8/29/2019                 Case 1:19-mc-00401-AT              Document
                               Parliamentary panel rules Snoras              3-10 was
                                                                bank nationalization Filed
                                                                                      hasty 08/29/19      Page
                                                                                            and based on shaky     1 of | 2en.15min.lt
                                                                                                               evidence




  EN.15MIN.LT                                                                                     Published: 24 may 2012 12:06      | 


  Parliamentary panel rules Snoras bank nationalization
  was hasty and based on shaky evidence




                                                                                                Irmanto Gelūno / 15min nuotr. / „Snoras“


  Source: BNS




  A parliamentary commission, which investigated the circumstances around the
  collapse of Snoras, a Lithuanian commercial bank in bankruptcy that was nationalized
  last year, has stated that the actions taken by the Bank of Lithuania when shutting
  down Snoras last November were hasty and lacked proper reasoning.



  The commission had not received and did not have any documents that would support the claims, as outlined in the
  reports by Simon Freakley, former temporary Snoras’ administrator, or Neil Cooper, Snoras’ bankruptcy administrator,
  that Snoras’ assets had decreased by 4 billion litas (EUR 1.16 b), the panel’s chair Valentinas Mazuronis told reporters
  after the panel’s meeting on Wednesday.


  “As far as we know, both the Bank of Lithuania and the government took decisions without having that data. This is why
  we conclude that the actions taken by the Bank of Lithuania, in particular the takeover of shares in the public interest
  and the initiation of bankruptcy, were both hasty and not enough reasoned... People who took decisions based them on
  the materials or information which, in our opinion, was not su cient or at least it has not been provided to the
  commission,” Mazuronis said.


  He said he was certain that the work of the commission and its ndings would not be favorable for the defence of
  former   Snoras’naudojame
   Šioje svetainėje key shareholders   – Russian
                             slapukus (angl.        national
                                             „cookies“).        Vladimir
                                                         Jie padeda       Antonov,
                                                                    atpažinti          who owned 68.1 percent of Snoras’ shares, and
                                                                              prisijungusius
   vartotojus, matuoti auditorijos dydį ir naršymo įpročius; taip mes galime keisti svetainę, kad ji
  Lithuanian   national Raimondas Baranauskas, who held a 25.3 percent stake in the bank.                      Sutinku               Slapukų nustatymai
   būtų jums patogesnė. Plačiau apie tai: privatumo politika.

https://www.15min.lt/en/article/economy/parliamentary-panel-rules-snoras-bank-nationalization-was-hasty-and-based-on-shaky-evidence-527-221131            1/2
8/29/2019                           Case 1:19-mc-00401-AT              Document
                                         Parliamentary panel rules Snoras              3-10 was
                                                                          bank nationalization Filed
                                                                                                hasty 08/29/19      Page
                                                                                                      and based on shaky     2 of | 2en.15min.lt
                                                                                                                         evidence

  Meanwhile, Vitas Vasiliauskas, governor of the Bank of Lithuania, claimed that the central bank's decisions last
  November were necessary and based on solid evidence.


  “The investigation into Snoras’ activities took six months; a special task group focused on Switzerland, the inspection
  lasted two months. I think that our decisions were supported by a huge volume of information and we may take
  responsibility for those decisions. In my opinion, the nationalization, the decisions taken with regard to Snoras – rst of
  all the appointment of a temporary administrator – weren’t hasty. They were urgent but we sought to prevent that virus
  from spreading. Evidence which we relied on was very strong,” he told the public broadcaster.


  In Mazuronis’ opinion, back in 2009 former central bank management did not react to information about Snoras’
  activities adequately. The panel also stated that the situation when family members of the central bank’s executives or
  their relatives worked in other banks, which were supervised by the Bank of Lithuania, was inadmissible.


  The commission will unveil its nal ndings on Snoras’ collapse in a week.


  Decision were optimal?


  All decisions taken by the Bank of Lithuania as regards the takeover of Snoras were optimal, Prime Minister Andrius
  Kubilius said in response to the statements by Valentinas Mazuronis, chairman of a parliamentary ad hoc commission
  that investigated the circumstances around the collapse of the Lithuanian commercial bank.


  “I have absolutely no doubts over any decision taken by the government and believe that all decisions taken by the Bank
  of Lithuania were optimal. As far as I understand, the commission has not yet published its ndings, all we have are the
  comments by Mazuronis,” he said in an interview to Žinių Radijas on Thursday.


  Speaking about the statements that the commission had not received all documents, he noted that the commission
  could interact with the central bank more actively.


  “I would urge the commission to deal with such uncertainty – that the commission believes that it has not received the
  documents and may let itself claim that something was unreasoned or hasty,” Kubilius said.



           Naujienų agentūros BNS informaciją atgaminti visuomenės informavimo priemonėse bei interneto tinklalapiuose be raštiško UAB „BNS“ sutikimo draudžiama.




Visos teisės saugomos. © 2008 UAB „15min“. Kopijuoti, dauginti bei platinti galima tik gavus raštišką UAB „15min“ sutikimą.




    Šioje svetainėje naudojame slapukus (angl. „cookies“). Jie padeda atpažinti prisijungusius
    vartotojus, matuoti auditorijos dydį ir naršymo įpročius; taip mes galime keisti svetainę, kad ji                                                               Sutinku   Slapukų nustatymai
    būtų jums patogesnė. Plačiau apie tai: privatumo politika.

https://www.15min.lt/en/article/economy/parliamentary-panel-rules-snoras-bank-nationalization-was-hasty-and-based-on-shaky-evidence-527-221131                                                     2/2
